Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 23, 2021                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

  163112 & (14)(17)                                                                                           Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  AHMED AMR and BRENDA AMR,                                                                              Elizabeth M. Welch,
          Plaintiffs-Appellants,                                                                                       Justices


  v                                                                  SC: 163112
                                                                     COA: 357234
                                                                     Wayne CC: 19-001143-NH
  DR. LINDA COX,
            Defendant-Appellee,
  and
  ST. MARY MERCY LIVONIA, d/b/a
  TRINITY-HEALTH MICHIGAN, and DR.
  TRUPTI PATEL,
            Defendants.

  _________________________________________/

          On order of the Court, the motions for immediate consideration and to extend time
  for filing response are GRANTED. The application for leave to appeal the May 26, 2021
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 23, 2021
         p0720
                                                                                Clerk